Citation Nr: 1823246	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for upper back strain in excess of 10 percent.  

2.  Entitlement to a separate rating for lumbar facet arthrosis of 20 percent from May 2, 2015. 

3.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease with limitation of extension.

4.  Entitlement to a compensable rating for right knee degenerative joint disease with limitation of flexion.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disorders. 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from January 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, April 2015, and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).

In August 2013, the Board remanded the claims of upper back strain and right knee degenerative joint disease for additional development. 

In October 2014, the Board denied the increased rating claims for upper back strain and right knee degenerative joint disease. The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court). In an October 2015 Memorandum Decision and Order, the Court vacated the Board's October 2014 decision and remanded the claims to the Board for further adjudication.

In a September 2015 rating decision, the RO recharacterized the issue of upper back strain as lumbar facet arthrosis and granted an increased rating from 10 percent to 20 percent, effective May 2, 2015.  The Board finds that this rating decision implicitly granted the Veteran a separate grant of service connection for lumbar facet arthrosis in addition to his service-connected upper back strain.  As will be discussed in detail below, the Veteran continued to experience symptoms in his upper back due to his service-connected upper back strain and is entitled to maintain his rating for that disorder.  

In the September 2015 rating decision, the RO also granted a separate, noncompensable rating for degenerative joint disease of the right knee with limitation of flexion, effective May 2, 2015. Inasmuch as higher ratings are available for both claims, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims remain viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The matter was again before the Board in June 2016, at which time it was remanded for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of this document and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's upper back strain has manifested by symptoms of pain with flexion of the cervical spine limited to 30 degrees.  

2.  From May 2, 2015, the Veteran's lumbar facet arthrosis manifested by flexion of the thoracolumbar spine limited to 40 degrees.   

3.  The Veteran's right knee disorder is manifested by arthritis confirmed by x-ray findings resulting in some limitation of motion. 

4.  Throughout the entire period on appeal, the Veteran's right knee disorder manifests, at worst, by limitation of flexion at 50 degrees, with consideration of pain, flare-ups, and repetitive use.  There was full extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not greater, for upper back strain are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  From May 2, 2015, the criteria for a separate rating of 20 percent, but not greater, for lumbar facet arthrosis are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5237 (2017).

3.  The criteria for an evaluation in excess of 10 percent for right knee disorder based on painful motion are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5261 (2017).

4.  The criteria for a compensable evaluation for right knee disorder based on limitation of flexion are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). As service connection, an initial rating, and an effective date have been assigned for the disabilities considered above, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in this instance. 

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal. VA's duty to assist has been fulfilled through obtaining medical records, along with adequate VA examinations. The Veteran testified at a Board hearing, during which he received proper assistance in developing the claim. See 38 C.F.R. § 3.103.  Moreover, the Veteran was represented by a member of the Service Organization who was aware of the criteria needed for establishing the benefits requested.  There is sufficient basis upon which to issue a decision.

The RO and the Board have complied with the Board and Court remand directives.  The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claims on appeal.

Law and analysis - Increased rating claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id. An effective date may be assigned up to one year preceding the date of the claim if the contemporaneous evidence shows that an increase in disability occurred during that time period. See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of the claim. Id. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability. Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Id (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Spinal disorders

The Veteran's back disorders have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and are therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See 38 C.F.R. § 4.71a, Plate V.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

The Veteran was granted service connection for upper back strain in a March 1994 rating decision.  He was assigned a noncompensable evaluation.   The Veteran filed a claim for increased evaluation in February 2009.  A July 2009 rating decision increased the Veteran's rating to 10 percent, based on complaints of painful motion of the cervical spine.  The Veteran filed the instant claim for increased rating of his upper back strain in June 2010.  

The Veteran underwent a VA examination in September 2010.  Regarding his chronic upper back strain the Veteran reported symptoms of pain, stiffness, weakness, and parasthesias.  He reported flare-ups of his upper back pain causing limited movement and function.  His functional impairment is limited physical activities due to the pain.  Range of motion testing of the cervical spine showed flexion to 40 degrees, extension to 30 degrees, bilateral flexion to 45 degrees, and bilateral rotation to 60 degrees, with pain at the end of all ranges.  The Veteran was not additionally limited after repetitive use.  The examiner noted no evidence of radiating pain, muscle spasm, or ankylosis.  An inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  An x-ray of the cervical spine showed degenerative disc disease at C5-6 and C6-7 with mild straightening of the cervical lordosis.  There was no intervertebral disc syndrome.  The examiner diagnosed degenerative disc disease and joint disease of the cervical spine. 

The September 2010 rating decision continued the 10 percent rating for the Veteran's upper back strain. 

A February 2012 treatment record showed full range of motion of the Veteran's spine.  

The Veteran was afforded a VA examination in February 2014.  The examiner noted diagnoses of degenerative disc disease and degenerative arthritis of the cervical spine.  The Veteran reported pain, stiffness, and decreased motion of the cervical spine.  The Veteran denied flare-ups.  Range of motion testing showed flexion to 35 degrees, extension to 35 degrees, bilateral flexion to 35 degrees, and bilateral rotation to 55 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitations.  Functional loss was noted to be less movement than normal The Veteran did not have localized tenderness or pain to palpation or guarding.  The examiner noted muscle spasm not resulting in abnormal gait or spinal contour.  The Veteran had no ankylosis, neurologic abnormalities, radicular pain, or IVDS.  The examiner opined that the Veteran did not report flare-ups and there was no pain, weakness, fatigueability, or incoordination during range of motion testing and no additional range of motion loss after repetitive testing of the cervical spine.  

The Veteran underwent a VA examination in May 2015.  The examiner noted a diagnosis of chronic upper back strain and additionally found that the Veteran had a 2015 diagnosis of lumbar facet arthrosis.  The examiner opined that the Veteran's lumbar spine arthrosis is a progression of the original service-connected upper back strain.  As a result of this diagnosis, the examination focused on the Veteran's thoracolumbar spine.  

The Veteran reported pain and twitching in upper back, radiating to left arm and hand and numbness and lack of sensation in the legs.  The Veteran stated that he has flare-ups of the thoracolumbar spine.  Range of motion testing showed flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  The Veteran had objective evidence of painful motion at the end of all ranges.  After repetitive use testing, the Veteran's flexion was limited to 40 degrees and left lateral rotation was limited to 15 degrees.  After repetitive-use testing, his function was additionally limited by less movement than normal, weakened movement, and pain.  The examiner noted tenderness to palpation at C1-T12, as well as guarding of the spine that did not result in abnormal gait or spinal contour.  Muscle strength testing was 4 out of 5 with no atrophy.  Reflex and sensory examinations were normal with no symptoms of radiculopathy or other neurologic abnormalities.  The Veteran did not have a diagnosis of IVDS or incapacitating episodes.  The examiner opined that due to the Veteran's back disorder, he can lift 5 lbs. in the right hand, frequently but no weight in the left hand.  He can walk 20 feet, for five minutes during an 8 hour work day and can stand and sit for 10 minutes segments for a total of one hour of standing and one hour of sitting during an 8 hour work day.  

The September 2015 rating decision granted the Veteran an increased rating of 20 percent based on the findings regarding his thoracolumbar spine, effective May 2, 2015.  

The Veteran was provided with VA examinations of both his cervical spine and thoracolumbar spine in December 2015.  Regarding his cervical spine, the Veteran reported constant pain and stiffness in his beck.  He denied flare-ups of the cervical spine.  Range of motion testing showed forward flexion, extension, and bilateral flexion to 30 degrees, right lateral rotation to 55 degrees, and left lateral rotation to 60 degrees.  There was no pain noted on examination.  The examiner also found no objective evidence of localized tenderness, guarding, or muscle spasm.  The Veteran was able to perform repetitive use testing with no additional loss in range or function.  Muscle strength testing, reflex examination, and sensory examinations were normal with no symptoms of radiculopathy or ankylosis.  The Veteran did not have a diagnosis of IVDS.  With regard to functional impairment, the examiner stated that he could not do overhead work and cannot lift, push, or pull more than 25 lbs.  

At the VA examination of his thoracolumbar spine, the Veteran reported constant pain in his upper back, but denied any problems or functional loss with his lower back.  He also denied flare-ups.   Range of motion testing showed flexion to 75 degrees, extension to 25 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 25 degrees.  There was no evidence of functional loss due to limitation of motion and no objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with no additional limitations.  The examiner noted no guarding or muscle spasm, no ankylosis, no IVDS, and no radicular or neurologic symptoms.   The functional impacts of his disorder were that the Veteran could only walk 50 yards before stopping to rest, he could not climb a flight of stairs or a ladder, cannot perform tasks that require frequent and repetitive bending of the upper back, can only stand for 15 minutes at a time, and can only sit for 30 minutes at a time.

VA treatment record from August 2016 showed the Veteran reported low back pain, muscle spasm, and decreased range of motion.  

The Veteran was afforded a VA examination in May 2017.  The examiner noted a diagnosis of degenerative arthritis of the spine, also noted as lumbar facet arthrosis.  He reported constant pain and stiffness in his back.  His ranges of motion were flexion to 75 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees.  The abnormal range of motion did not contribute to a functional loss.  There was mild pain on palpation of the lumbar spine.  The Veteran was able to perform repetitive use testing with no additional limitations.  The examiner found no guarding or muscle spasm of the thoracolumbar spine.  There was no evidence of radiculopathy or other neurologic abnormalities and no ankylosis.  The examiner also found the Veteran did not have IVDS. The functional impacts of his disorder were that the Veteran could only walk 50 yards before stopping to rest, he could not climb a flight of stairs or a ladder, can only stand for 15 minutes at a time, can only sit for 30 minutes at a time, and can only lift, push, or pull less than 15 pounds.  

The Board finds that the Veteran is entitled to separate ratings for his cervical spine disorder, characterized as upper back strain, as well as lumbar facet arthrosis.  Although the May 2015 VA examiner opined that the lumbar facet arthrosis was a progression of his upper back strain, the Veteran continued to experience symptoms of pain and limitation of motion in his upper back, in addition to the thoracolumbar symptoms noted by the examiner.  Therefore, the Board will discuss ratings for both disorders.  

Regarding the Veteran's upper back strain, the Board finds that, at worst, forward flexion was limited to 30 degrees with a combined range of motion of the cervical spine of 195 degrees.  Range of motion was greater on some exams but with consideration of pain the Board concludes that 30 degrees is more nearly approximated throughout the appeal.  While the records show the Veteran experienced ongoing pain and stiffness, there is no probative evidence to support a finding that his range of motion was limited beyond the objective findings of the VA examination.  Therefore, a rating of 20 percent, but not greater, is warranted for his upper back strain for the entire period on appeal. 

Regarding the Veteran's lumbar facet arthrosis, the Board finds that his flexion of the thoracolumbar spine was, at worst, to 40 degrees.  While the records show the Veteran experienced ongoing pain, there is no probative evidence to support a finding that his range of motion was limited beyond the objective findings of the VA examination.  May 2, 2015, is the date the RO assigned the separate rating for this disability and is the date of the VA examination, which identified this disability as a progression of the service connected upper back strain.  Therefore, a 20 percent rating, but not greater, is warranted from May 2, 2015.  

The Board has considered the Veteran's lay statements in reaching this decision.  While the Veteran is competent to testify as to the symptoms he personally experiences and the Board finds his statements to be credible, the objective findings of the VA examiners are more probative as to the application of the rating criteria.  

The Board has considered the pain and functional impairment caused by the Veteran's upper and lower back disorders.  As the functional impairment is due to pain and limitation of motion, the Board finds that the presently assigned ratings compensate the Veteran for this impairment.  

As the evidence does not show a diagnosis of IVDS or incapacitating episodes due to his cervical and thoracolumbar spine disorders, ratings under Diagnostic Code 5243 are not warranted. 

The Board has also considered whether the Veteran is entitled to separate ratings for radiculopathies of the upper and lower extremities or other neurologic abnormalities; however, the VA examinations consistently found normal sensory and neurologic examinations.  Therefore, separate ratings are not warranted.  



Right knee disorder

The Veteran's right knee degenerative joint disease is currently evaluated at 10 percent disabling under Diagnostic Code 5003-5261.  In the September 2015 rating decision, the Veteran was granted a separate noncompensable rating under Diagnostic Code 5003-5260.  The Board will also consider whether the Veteran is entitled to a rating under another Diagnostic Code relevant to the knee.  

Diagnostic Code 5003 represents degenerative arthritis due to trauma, substantiated by x-ray findings. 38 C.F.R. § 4.71a.  Degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if 
there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257, governing recurrent subluxation or lateral instability, awards 10 percent for slight impairment, 20 percent for moderate impairment, and 30 percent for a severe impairment. Diagnostic Code 5258 awards a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, effusion into the joint. Diagnostic Code 5259 awards a 10 percent rating for cartilage, semilunar, removal of, symptomatic. 

A VA examination report from September 2010 showed that the Veteran experienced stiffness, swelling, and pain in his right knee.  He reported flare-ups one to two times weekly, precipitated by physical activity and prolonged standing.  Range of motion was within normal limits from 0 to 140 degrees with repetitive motion possible, causing no additional limitation.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding.  Stability testing was normal. An x-ray showed tricompartmental degenerative joint disease with small marginal osteophytes.  

A September 2010 rating decision continued the Veteran's 10 percent evaluation for right knee degenerative joint disease.  

In March 2012, the Veteran's range of motion of the right knee was from 0 to 125 degrees. A June 2012 VA treatment record shows the Veteran complained of constant pain with a "give-way sensation" almost falling down stairs.  His range of motion was from 0 to 120 degrees with grinding and crepitus, without effusion.    

At a February 2014 VA examination, the Veteran reported pain, stiffness, and decreased motion of the right knee.  He denied flare-ups.  The examiner found range of motion was from 0 to 90 degrees with no objective evidence of painful motion.  He was able to perform repetitive motion with no additional limitations.  Functional impairment was due to less movement than normal.  Muscle strength and stability tests were normal.  There was no evidence of history of subluxation or dislocation and the Veteran did not have a tibial or fibular impairment or a meniscal condition.  The Veteran used a cane for ambulation.  Diagnostic testing showed arthritis.  The examiner opined that the functional impact of the Veteran's knee disorder is that he can only walk for 50 yards without resting, cannot climb a flight of stairs or a ladder, and cannot kneel or squat.  

In a May 2015 VA examination, the examiner diagnosed degenerative arthritis of the right knee.  The Veteran reported constant pain and difficulty with walking and prolonged standing and sitting.  Range of motion was from 0 to 60 degrees with pain at the end of the range, with weight-bearing, and on palpation.  There was objective evidence of crepitus.  The Veteran was limited to 50 degrees of flexion with repetitive use testing due to pain, fatigue, and weakness.  The Veteran reported flare-ups daily, lasting for hours.  Muscle strength was 4 out of 5 with no atrophy.  There was no ankylosis.  Joint stability testing showed no instability but the examiner noted a history of recurrent effusion occurring intermittently.   Regarding tibial or fibular impairment, the examiner noted a 1cm leg length discrepancy with the right leg shorter than the left.  No meniscal conditions were noted.  With regard to functional impairment, the examiner noted difficulty with prolonged sitting, standing, and walking.  

The Veteran was afforded a VA examination in May 2017.  The examiner diagnosed right knee degenerative joint disease.  The Veteran reported symptoms of pain, stiffness, and limitation of motion.  Range of motion was from 0 to 110 degrees.  Pain was noted on extension and there was objective evidence of mild pain on palpation with no crepitus.  The Veteran was able to perform repetitive use testing with no additional limitations.  Muscle strength testing was normal with no atrophy.  There was no ankylosis.  Joint stability testing was normal with no history of recurrent subluxation or lateral instability.  The examiner found no tibial or fibular impairment. The Veteran uses a brace on a regular basis.  Imaging studies showed arthritis of the right knee.  Regarding functional impact, the examiner found that the Veteran can only walk for 50 yards at a time without stopping to rest, he cannot climb a flight of stairs or a ladder, he cannot kneel or squat, he can only stand for 15 minutes at a time, and can only sit for 30 minutes at a time.  

After a review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disorder is not warranted.  At worst, the Veteran's right knee was limited to 50 degrees of flexion.  There Veteran does not have limitation of extension or tibial or fibular conditions or a meniscal condition.  Although the Veteran utilizes a cane for walking, all joint stability testing has been consistently normal with no history of subluxation or lateral instability.  Therefore, additional compensable ratings are not warranted under other Diagnostic Codes.  

The Board acknowledges the Veteran's subjective complaints of painful motion, weakness, and difficulty engaging in activities such as walking, climbing, sitting, and standing. However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion to a degree higher than the presently assigned ratings, and as such, it does not serve as a basis for higher evaluations. See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system"). 

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment. The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities. Moray v. Brown, 2 Vet. App. 211, 214 (1993).  As the objective findings show that the Veteran's limitation of motion is, at worst, limited to 50 degrees of flexion with pain, a rating in excess of 10 percent is not warranted.  

The Board has also considered other potentially applicable diagnostic codes pertaining to the right knee. The record demonstrates that the Veteran does not have right knee ankylosis, a dislocated or absent semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum (Diagnostic Codes 5256, 5258, 5259, 5262, and 5263). In addition, the Veteran has not contended that he has such symptomatology. Therefore, these diagnostic codes are inapplicable in this case.


Extraschedular Consideration

In arriving at these decisions, the Board has considered the possibility of referring this case to the Under Secretary for Benefits or the Director, Compensation Service, for possible approval of an extraschedular rating for the Veteran's service-connected back and knee disabilities.  38 C.F.R. § 3.321 (2017).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2017). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, supra.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  

Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The first Thun element is not satisfied here.  The Veteran's service-connected back and knee disabilities are manifested primarily by complaints of pain, limitation of motion, functional impairment, and a need for assistive devices.  He also experiences increased pain, weakness, fatigability, and/or incoordination on repetitive testing or during flare-ups.  38 C.F.R. § 4.71a.  

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Board has addressed the Veteran's symptoms, both the ones contained in the objective medical records and those proffered by the Veteran in his lay statements.  The Board finds that the schedular criteria address his symptoms and his functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

The evidence fails to show anything unique or unusual about the Veteran's back or right knee disorders that would render the schedular criteria inadequate. There are no additional symptoms due to the disorder that are not addressed by the Rating Schedule.  To the extent that the disorder interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria and the Veteran has been awarded a total disability rating for individual unemployability (TDIU). 38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.) 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An increased rating for upper back strain of 20 percent, but not greater, is granted.  

From May 2, 2015, a separate rating for lumbar facet arthrosis of 20 percent, but not greater, is granted. 

An increased rating in excess of 10 percent for right knee degenerative joint disease for limitation of extension is denied.

A compensable rating for right knee degenerative joint disease with limitation of flexion is denied.


REMAND

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. § 4.16 (2017).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

Given the Board's above decision to assign separate 20 and 20 percent rating ratings for the Veteran's cervical and thoracolumbar spine disorders, respectively, the Board finds that the Veteran meets the schedular criteria for a TDIU rating from May 2, 2015.  

Although the Veteran has been afforded individual VA examinations in which the examiner discussed the functional effects of each of his service-connected disorders, the Board finds that an opinion is necessary which considered the combined impact of the Veteran's disorders on his employability.  Therefore, remand is necessary prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that the Veteran's claim for entitlement to TDIU has been properly developed.

2. Obtain a VA opinion from an appropriate VA examiner or vocational specialist to address the combined impact of his service-connected disabilities on his employability. The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  Any necessary examinations must be performed.  

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of gainful employment, including any form of sedentary work in light of his education and vocational experience. When addressing the effect on the ability work the examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles that led to the conclusion(s) reached.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


